Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 1 of 15

UNITED STATES DISTRICT COURT
ERK,U S. DISTR!C!` COURT

SOUTHERN DISTRICT oF TEXA
HoUsToN DIvIsIoN °Y:HY'PHCT:°FET§US
CLERK
UNITED sTATES oF AMERICA § ny mm
§
v. § Case No. 4:18-cr-497
§
MoLIKA AKWo NWEME §
aka JoHNSoN TABE EPIE, §
§
Defendant. §
PLEA AGREEMENT

 

The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and Eun Kate Suh, Assistant United
States Attorney, and the Defendant Molika Akwo Nweme aka Johnson Tabe Epie
(“Defendant”), and Defendant’s counsel, pursuant to Rule l l(c)(l)(A) of the Federal
Rules of Criminal Procedure, state that they have entered into an agreement, the
terms and conditions of Which are as follows:

Defendant’s Agreement

l. Defendant agrees to plead guilty to Counts 1 and 2 of the Indictment.
Counts l and 2 charge Defendant With false use of a passport, in violation of Title
18, United States Code, Section 1543. Defendant, by entering this plea, agrees that
he/she is Waiving any right to have the facts that the law makes essential to the
punishment either charged in the indictment, or proved to a jury or proven beyond a

reasonable doubt.

Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 2 of 15

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United
States Code, Section 1543, is imprisonment of not more than 10 years and a fine of
not more than $250,000, or not more than the greater of twice the gross gain or twice
the gross loss. Additionally, Defendant may receive a term of supervised release
after imprisonment of up to 3 years. See Title 18, United States Code, sections
3559(a)(3) and 3583(b)(2). Defendant acknowledges and understands that if he/she
should violate the conditions of any period of Supervised release which may be
imposed as part of his/her sentence, then Defendant may be imprisoned for up to 2
years, without credit for time already served on the term of supervised release prior
to such violation. See Title 18, United Stated Code, sections 3559(a)(3) and
35 83(e)(3). Defendant understands that he/she cannot have the imposition or
execution of the sentence suspended, nor is he/she eligible for parole.

Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A),
immediately after sentencing, Defendant will pay to the Clerk of the United States
District Court a special assessment in the amount of one hundred dollars ($lO0.00)
per count of conviction. The payment will be by cashier’s check or money order,
payable to the Clerk of the United States District Court, c/o District Clerk’s Offlce,

P.O. BoX 6101(), Houston, Texas 77208, Attention: Finance.

Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 3 of 15

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with
respect to his/her immigration status. Defendant understands that if he/she is not a
citizen of the United States, by pleading guilty he/she may be removed from the
United States, denied citizenship, and denied admission to the United States in the
future. Defendant understands that if he/she is a naturalized United States citizen,
pleading guilty may result in immigration consequences, such as denaturalization
and potential deportation or removal from the United States. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that he/she wants to plead guilty
regardless of any immigration consequences that may result from the guilty plea and
conviction.

Waiver of Appeal and Collateral Review

5. Defendant is aware that Title 28, United States Code, section 1291, and
Title 18, United States Code, section 3742, afford a defendant the right to appeal the
conviction and sentence imposed. Defendant is also aware that Title 28, United
States Code, section 2255, affords the right to contest or “collaterally attack” a
conviction or sentence after the judgment of conviction and sentence has become
final. Defendant knowingly and voluntarily waives the right to appeal or

“collaterally attack” the conviction and sentence, except that Defendant does not

Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 4 of 15

waive the right to raise a claim of ineffective assistance of counsel on direct appeal,
if otherwise permitted, or on collateral review in a motion under Title 28, United
States Code, section 2255. Defendant’s knowing and voluntary waiver of the right
to appeal or collaterally attack the conviction and sentence includes waiving the right
to raise on appeal or on collateral review any argument that (l) the statute(s) to which
the Defendant is pleading guilty is unconstitutional and (2) the admitted conduct
does not fall within the scope of the statute(s). In the event Defendant files a notice
of appeal following the imposition of the sentence or later collaterally attacks his
conviction or sentence, the United States will assert its rights under this agreement
and seek specific performance of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not
yet been determined by the Court. Defendant is also aware that any estimate of the
possible sentencing range under the sentencing guidelines that he/she may have
received from his/her counsel, the United States or the Probation Offlce, is a
prediction and not a promise, did not induce his/her guilty plea, and is not binding
on the United States, the Probation Offlce or the Court. The United States does not
make any promise or representation concerning what sentence the Defendant will
receive. Defendant further understands and agrees that the United States
Sentencing Guidelines are “effectively advisory” to the Court. See United States v.

Booker, 543 U.S. 220 (2005). Accordingly, Defendant understands that, although

Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 5 of 15

the Court must consult the Sentencing Guidelines and must take them into account
when sentencing Defendant, the Court is not bound to follow the Sentencing
Guidelines nor sentence Defendant within the calculated guideline range.

7. Defendant understands and agrees that each and all waivers contained
in the Agreement are made in exchange for the concessions made by the United
States in this plea agreement

The United States’ Agreements
8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Counts l and 2 of the indictment
and persists in that plea through sentencing, and if the Court
accepts this plea agreement, the United States will move to
dismiss any remaining counts of the indictment at the time of
sentencing, and

(b) If the Court determines that Defendant qualifies for an
adjustment under section 3El.l(a) of the United States
Sentencing Guidelines, and the offense level prior to operation
of section 3El.l(a) is 16 or greater, the United States will move
under section 3El.l(b) for an additional one-level reduction
because Defendant timely notified authorities of his or her intent
to plead guilty, thereby permitting the United States to avoid
preparing for trial and permitting the United States and the Court
to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only
9. The United States Attorney’s Office for the Southern District of Texas
agrees that it Will not further criminally prosecute Defendant in the Southern District

of Texas for offenses arising from conduct charged in the indictment This plea

Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 6 of 15

agreement binds only the United States Attomey’s Office for the Southern District
of Texas and Defendant. It does not bind any other United States Attorney’s Office.
The United States Attorney’s Offlce for the Southern District of Texas will bring
this plea agreement and the full extent of Defendant’s cooperation to the attention of
other prosecuting offices, if requested.
United States’ Non-Waiver of Appeal
lO. The United States reserves the right to carry out its responsibilities
under guidelines sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence
file and any investigative files, to the attention of the Probation
Office in connection with that office’s preparation of a

presentence report;

(b) to set forth or dispute sentencing factors or facts material to
sentencing;

(c) to seek resolution of such factors or facts in conference with
Defendant’s counsel and the Probation Offlce;

(d) to file a pleading relating to these issues, in accordance with
section 6Al.2 of the United States Sentencing Guidelines and
Title 18, United States Code, section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was
determined.

Sentence Determination
ll. Defendant is aware that the sentence will be imposed after

consideration of the United States Sentencing Guidelines and Policy Statements,

Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 7 of 15

which are only advisory, as well as the provisions of Title 18, United States Code,
section 3553(a). Defendant nonetheless acknowledges and agrees that the Court
has authority to impose any sentence up to and including the statutory maximum set
for the offense(s) to which Defendant pleads guilty, and that the Sentence to be
imposed is within the Sole discretion of the sentencing judge after the Court has
consulted the applicable Sentencing Guidelines. Defendant understands and agrees
that the parties’ positions regarding the application of the Sentencing Guidelines do
not bind the Court and that the sentence imposed is within the discretion of the
sentencing judge. If the Court should impose any sentence up to the maximum
established by statute, or should the Court order any or all of the sentences imposed
to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea,
and will remain bound to fulfill all of the obligations under this plea agreement
Rights at Trial

12. Defendant understands that by entering into this agreement, he/she
surrenders certain rights as provided in this plea agreement. Defendant understands
that the rights of a defendant include the following:

(a) If Defendant persisted in a plea of not guilty to the charges,
Defendant would have the right to a speedy jury trial with the
assistance of counsel. The trial may be conducted by a judge
sitting without a jury if Defendant, the United States, and the

Court all agree.

(b) At a trial, the United States would be required to present
Witnesses and other evidence against Defendant. Defendant

7

 

Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 8 of 15

would have the opportunity to confront those witnesses and
his/her attorney would be allowed to cross-examine them. In
turn, Defendant could, but would not be required to, present
witnesses and other evidence on his/her own behalf. If the
witnesses for Defendant would not appear voluntarily, he/she
could require their attendance through the subpoena power of the
court; and

(c) At a trial, Defendant could rely on a privilege against self-

incrimination and decline to testify, and no inference of guilt
could be drawn from such refusal to testify. However, if
Defendant desired to do so, he/she could testify on his/her own
behalf.

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he/she is in fact guilty of the
charges contained in Counts l and 2 of the indictment. If this case were to proceed
to trial, the United States could prove each element of the offense beyond a
reasonable doubt. The following facts, among others would be offered to establish
Defendant’s guilt:

The Defendant, Molika Akwo Nweme, willfully and knowingly used a
counterfeit passport to open bank accounts in the Southern District of Texas. The
counterfeit passport contained a photograph of the Defendant but was issued in a
different name and purported to be from the Republic of Cameroon.

On April lO, 2015, the Defendant opened an account at Chase Bank in

Houston, Texas, with a counterfeit passport in the name of Johnson Tabe Epie from

the Republic of Cameroon. On August 18, 2016, the Defendant opened an account

 

Case 4:18-Cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 9 of 15

at Capital Gne Bank in Houston, Texas with the same counterfeit passport from the
Republic of Cameroon, in the name of Johnson Tabe Epie. The Defendant opened
these bank accounts to receive and send funds that he knew had been obtained by
fraud.
Breach of Plea Agreement

14. If Defendant should fail in any way to fulfill completely all of the
obligations under this plea agreement, the United States will be released from its
obligations under the plea agreement, and Defendant’s plea and sentence will stand.
If at any time Defendant retains, conceals, or disposes of assets in violation of this
plea agreement, or if Defendant knowingly withholds evidence or is otherwise not
completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this plea agreement, and all leads derived therefrom, will be used against Defendant
in any prosecution.

Restitution, Forfeiture, and Fines - Generally

15. This plea agreement is being entered into by the United States on the
basis of Defendant’s express representation that he/she will make a full and complete
disclosure of all assets over which he/she exercises direct or indirect control, or in

which he/she has any financial interest. Defendant agrees not to dispose of any

Case 4:18-cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 10 of 15

assets or take any action that would effect a transfer of property in which he/ she has
an interest, unless Defendant obtains the prior written permission of the United
States.

16. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form ()BD-SOO or similar form) within 14
days of signing this plea agreement Defendant agrees to authorize the release of
all financial information requested by the United States, including, but not limited
to, executing authorization forms permitting the United States to obtain tax
information, bank account records, credit histories, and social security information.
Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure

l7. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of restitution
and fines, including, but not limited to, surrendering title, executing a warranty deed,
signing a consent decree, stipulating to facts regarding the transfer of title and the
basis for the forfeiture, and signing any other documents necessary to effectuate such
transfer. Defendant also agrees to direct any banks which have custody of his/her
assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate

components of sentencing and are separate obligations

lO

Case 4:18-cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 11 of 15

Restitution

l9. Defendant agrees to pay full restitution to the victim(s) regardless of
the count(s) of conviction. Defendant understands and agrees that the Court will
determine the amount of restitution to fully compensate the victim(s). Defendant
agrees that restitution imposed by the Court will be due and payable immediately
and that Defendant will not attempt to avoid or delay payment Subject to the
provisions of paragraph 5 above, Defendant waives the right to challenge in any
manner, including by direct appeal or in a collateral proceeding, the restitution order
imposed by the Court.

Forfeiture

20. Defendant Stipulates and agrees that any property listed in the
indictment’S Notice of Forfeiture (and in any supplemental Notices) is subject to
forfeiture, and Defendant agrees to the forfeiture of that property.

21. Defendant agrees to waive any and all interest in any asset which is the
subject of a related administrative or judicial forfeiture proceeding, whether criminal
or civil, federal or state.

22. Defendant consents to any order of forfeiture becoming final as to
Defendant immediately following this guilty plea, pursuant to Federal Rule of

Criminal Procedure 32.2(b)(4)(A).

ll

 

Case 4:18-cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 12 of 15

23. Subject to the provisions of paragraph 5 above, Defendant waives the
right to challenge any forfeiture of property in any manner, including by direct
appeal or in a collateral proceeding.

Fines

24. Defendant understands that under the Sentencing Guidelines the Court
is permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any.
Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment Subject to
the provisions of paragraph 5 above, Defendant waives the right to challenge the fine
in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

25. This Written plea agreementj consisting of l5 pages, including the
attached addendum of Defendant and his/her attorney, constitutes the complete plea
agreement between the United States, Defendant, and Defendant’s counsel. No
promises or representations have been made by the United States except as set forth
in writing in this plea agreement Defendant acknowledges that no threats have
been made against him/her and that he/she is pleading guilty freely and voluntarily

because he/she is guilty.

12

Case 4:18-cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 13 of 15

26. Any modification of this plea agreement must be in writing and signed
by all parties.

Filed at Houston, Texas, on March g , 2019.

/€L§Q

Defendant Molika Akwo Nweme

 

Subscribed and sworn to before me on March , 2019.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: I:\__,é l 2 Q&ZS
~ eputy United States District Clerk

APPROVED:

Ryan K. Patrick
United States Attorney

Assistant United States Attorney Brenmayr w
Southern District of Texas Attorney for Defendant

l3

 

Case 4:18-cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 14 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

v. Case No. 4:18-cr-497

MOLIKA AKWO NWEME
aka JOHNSON TABE EPIE,

110>¢0.'|¢0>¢0>¢0)¢0)¢0>¢0>

Defendant.
PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending
indictment I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and
carefully explained to Defendant the provisions of those Guidelines which may
apply in this case. l have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the
maximum allowed by statute per count of conviction. Further, I have carefully
reviewed every part of this plea agreement with Defendant. To my knowledge,

Defendant’s decision to enter into this agreement is an informed and voluntary one.

@§>v @/»~/~

Brent Mayr \/ Date
Attorney for Defendant

14

Case 4:18-cr-OO497 Document 33 Filed on 03/05/19 in TXSD Page 15 of 15

l have consulted with my attorney and fully understand all my rights with
respect to the indictment pending against me. My attorney has fully explained, and
I understand, all my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines Manual which may apply in my case. l have
read and carefully reviewed every part of this plea agreement with my attorney. I
understand this agreement and l voluntarily agree to its terms.

/%§’¥Gz 3/€/1°\

Defendant Molika Akwo Nweme Date

l5

 

